Case 8:21-bk-10525-ES       Doc 153 Filed 06/03/21 Entered 06/03/21 10:36:01       Desc
                             Main Document     Page 1 of 4


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
  6   Attorneys for Chapter 11 Debtor and
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
 10
                                      SANTA ANA DIVISION
 11

 12

 13   In re:                                      Case No.: 8:21-bk-10525-ES
 14
      THE SOURCE HOTEL, LLC, a                    Chapter 11
 15   California limited liability company,
                                                  ERRATA TO APPLICATION OF DEBTOR
 16            Debtor and Debtor in Possession.   AND DEBTOR IN POSSESSION TO
                                                  EMPLOY NAI CAPITAL COMMERCIAL,
 17                                               INC. AS REAL ESTATE BROKER
 18                                               PURSUANT TO 11 U.S.C. §§ 327 AND 328

 19
                                                  [No Hearing Required – Local Bankruptcy Rule
 20                                               2014-1(b)]
 21

 22

 23

 24

 25

 26

 27

 28



                                                  1
     Case 8:21-bk-10525-ES       Doc 153 Filed 06/03/21 Entered 06/03/21 10:36:01              Desc
                                  Main Document     Page 2 of 4


 1           The Source Hotel, LLC, a California limited liability company, the debtor and debtor in

 2    possession in the above-captioned chapter 11 bankruptcy case, hereby files this Errata to provide

 3    notice of the following two corrections to the Debtor’s application for Court approval of its

 4    proposed employment of NAI Capital Commercial, Inc. (the “NAI Capital”) as its real estate

 5    broker (the “Application”), which Application was filed as Docket Number 151 on June 2, 2021:

 6                 The Application states that NAI Capital has approximately 223 brokers working in

 7                   12 offices throughout Southern California. However, NAI Capital actually has 13

 8                   offices throughout Southern California.

 9                 The Application states that Grant Bullen is an Associate of NAI Capital. However,

10                   Mr. Bullen is actually a Senior Associate of NAI Capital.

11

12                                                THE SOURCE HOTEL, LLC

13                                                By:    /s/ Juliet Y. Oh
14                                                       RON BENDER
                                                         JULIET Y. OH
15                                                       LEVENE, NEALE, BENDER, YOO
                                                             & BRILL L.L.P.
16                                                       Attorneys for Chapter 11 Debtor and
                                                         Debtor-in-Possession
17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
Case 8:21-bk-10525-ES                Doc 153 Filed 06/03/21 Entered 06/03/21 10:36:01                                       Desc
                                      Main Document     Page 3 of 4

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3   A true and correct copy of the foregoing document entitled ERRATA TO APPLICATION OF DEBTOR
      AND DEBTOR IN POSSESSION TO EMPLOY NAI CAPITAL COMMERCIAL, INC. AS REAL ESTATE
  4   BROKER PURSUANT TO 11 U.S.C. §§ 327 AND 328 will be served or was served (a) on the judge in
      chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:
  5
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  6   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On June 3, 2021, I checked the CM/ECF docket for this bankruptcy case or
  7   adversary proceeding and determined that the following persons are on the Electronic Mail Notice List to
      receive NEF transmission at the email addresses stated below:
  8
               Ron Bender rb@lnbyb.com
  9            Christopher G. Cardinale ccardinale@agclawfirm.com, mgonzalez@agclawfirm.com
               Michael G Fletcher mfletcher@frandzel.com, sking@frandzel.com
 10            Amir Gamliel amir-gamliel-9554@ecf.pacerpro.com,
                cmallahi@perkinscoie.com;DocketLA@perkinscoie.com
 11            Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
               Nancy S Goldenberg nancy.goldenberg@usdoj.gov
 12            Peter F Jazayeri peter@jaz-law.com
               Daniel A Lev dlev@sulmeyerlaw.com,
 13             ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
               Grant A Nigolian grant@gnpclaw.com,
 14             process@gnpclaw.com;grant.nigolian@gmail.com
               Juliet Y Oh jyo@lnbrb.com, jyo@lnbrb.com
 15            Ho-El Park hpark@hparklaw.com
               Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com
 16            United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

 17
      2. SERVED BY UNITED STATES MAIL: On June 3, 2021, I served the following persons and/or
 18   entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
      and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
 19   addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 20
      None.
 21
                                                                                       Service List continued on attached page
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 8:21-bk-10525-ES                Doc 153 Filed 06/03/21 Entered 06/03/21 10:36:01                                       Desc
                                      Main Document     Page 4 of 4

  1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
      EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
  2   on June 3, 2021, I served the following persons and/or entities by personal delivery, overnight mail
      service, or (for those who consented in writing to such service method), by facsimile transmission and/or
  3   email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
      mail to, the judge will be completed no later than 24 hours after the document is filed.
  4
      None.
  5
  6   I declare under penalty of perjury under the laws of the United States of America that the foregoing is
      true and correct.
  7
       June 3, 2021                     Stephanie Reichert                               /s/ Stephanie Reichert
  8    Date                             Type Name                                        Signature

  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
